Title: Peter Minor to Thomas Jefferson, 30 December 1810
From: Minor, Peter
To: Jefferson, Thomas


          
            Dr Sir
            Charlottesville 30th Decr: 10
          
            Mr J. Randolph has just shewn me an extract of a letter from Col Monroe to yourself respecting an anonymous communication which has been sent to the Editor of the Enquirer &c &c. I am very certain that neither of the Directors or myself had any agency or knowledge of this transaction. On the contrary I have the best reasons to believe the communication was furnished by no other person than John Nicholas Esqr who intended you no good, as he has given himself the pains to produce a very lengthy answer to your communication to the Directors thro’ me.—How your letter feel fell into his hands so as to enable him to attempt an answer, will be explained to you by Our friend Mr P. Carr who is possessed of all the circumstances.Yr Frd & H Sert
          
            P Minor
        